

AXIS CAPITAL HOLDINGS LIMITED
EXECUTIVE ANNUAL INCENTIVE PLAN
 
AXIS Capital Holdings Limited (the “Company”) has established the AXIS Capital
Holdings Limited Executive Annual Incentive Plan (the “Plan”) to enable eligible
employees of the Company and its subsidiaries to share in the success of the
Company through the grant of cash incentive bonus awards.  The terms of the Plan
are as set forth herein.
1.
Eligibility.  Any Executive Committee Member who is employed by the Company or
one of its subsidiaries shall be entitled to an annual allocation from the bonus
pool (as defined in Section 2) and shall be a “Participant” in the Plan from and
after January 1, 2014.

2.
Target Incentive Allocation. Each Participant’s annual “Target Allocation” shall
be based on the Participant’s base salary multiplied by their annual incentive
target percentage, as set forth in their respective employment agreement, offer
letter or other written document. This Target Allocation will then be adjusted
as described in Section 3 below.

3.
Adjustment to Target Incentive Allocation.  The “Adjustment to Target Incentive
Allocation,” represents an adjustment to the Target Incentive Allocation in
order to determine the final payment and is based on (i) the Company’s
satisfaction of a performance target linked to the Company’s annual operating
return on average common equity, as established each year by the Compensation
Committee of the Company’s Board of Directors (the “Committee”), (ii) the
achievement by the Participant of individualized, non-financial performance
metrics as determined annually by the Chief Executive Officer or Compensation
Committee (in the case of the Chief Executive Officer), and (iii) for Business
Unit leaders, the Business Unit’s performance as compared to pre-established
metrics. In determining the Adjustment to Target Incentive Allocation, the
metrics as described above are weighted based on the Participant’s role as a
CEO, Business Unit leader or corporate function leader as determined by the
Compensation Committee from time to time.

Each performance metric can result in a Payout Factor adjusted based on the
assigned weighting.
The Adjustment to Target Incentive Allocation is the sum of each Adjusted
Weighting multiplied by the Target Incentive Allocation to determine final
incentive allocation for the fiscal year. The Adjusted Weighting equals the
Payout Factor multiplied by the weighting.
4.
Payment.  Each Participant’s final payment shall be paid in the calendar year
following the applicable fiscal performance year of the Company, after the
amount has been determined by the Committee. If a Participant’s employment with
the Company and its subsidiaries terminates prior to the payment date for any
reason, such Participant’s eligibility under the Plan shall cease and the final
payment shall be forfeited as of the termination date and the





--------------------------------------------------------------------------------




Participant shall have no further rights to payments under the Plan, except to
the extent of any contractual obligation to the Participant made by the Company
or any of its subsidiaries.
5.
Clawback. Any incentive compensation award hereunder is subject to recoupment,
at the Committee’s discretion, under the Company’s executive compensation
recoupment, or “clawback,” policy.

6.
Interpretation of Plan.  The Committee shall have the authority to administer
the Plan, to conclusively make all determinations under the Plan and to
interpret the Plan.  Any such determinations or interpretations made by the
Committee shall be binding on all persons.

7.
Governing Law.  The Plan shall be governed by the laws of Bermuda.

8.
No Guarantee of Continued Employment.  Nothing in the Plan shall interfere with,
or limit in any way, the right of the Company or any of its subsidiaries to
terminate any employee’s employment at any time, nor shall it confer upon any
Participant any right to continue in the employ of the Company or any of its
subsidiaries.  For purposes of the Plan, temporary absence from employment
because of illness, vacation, approved leaves of absence and transfers of
employment among the Company and its subsidiaries shall not be considered to
terminate an employee’s employment.



9.
Successors.  All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

10.
Amendment and Termination.  This Plan may be amended or terminated at any time
by the Committee.































02.2020


